Citation Nr: 0016722	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-07 857	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to death pension. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs



FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1943 to March 1946.  He died in September 1991.

2.  In April 1998, the legally appointed guardian of the 
veteran's widow submitted an informal claim for pension 
benefits on the widow's behalf.  The RO received the formal 
claim on September 10, 1998.       

3.  On September 21, 1998, the widow's representative 
notified the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin, that the widow had died in 
September 1998, after receipt of her claim.    


CONCLUSION OF LAW

Because of the death of the claimant, the veteran's widow, 
the Board has no jurisdiction to adjudicate the merits of 
this claim.  38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 
C.F.R. § 20.1302 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the claimant, the veteran's widow, died during 
the pendency of her claim.  As a matter of law, a claim does 
not survive the death of the claimant.  Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  Therefore, the claim became moot by virtue of 
the claimant's death and this appeal must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1302 (1999).

The Board wishes to emphasize that the only viable claim 
pending at the time of the widow's death was a claim for 
death pension.  There is no evidence showing that the veteran 
was service-connected for any disability at the time of his 
death.  Moreover, the widow clearly did not claim that the 
veteran's death was related to service (see Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (VA Form 21-
534) dated September 3, 1998).  In addition, there is no 
evidence that the veteran ever submitted a claim for service-
connected disability or non-service connected disability.  
Even if the veteran had submitted a claim for or had 
otherwise been entitled to VA benefits at the time of his 
death, a claim for accrued benefits must be submitted within 
one year from the date of death.  38 C.F.R. § 3.1000(c).  The 
veteran died in 1991.  The widow's claim was received in 
1998.  Therefore, the only claim available to the widow at 
the time of her death was a claim for death pension under 
38 U.S.C.A. § 1541 (West 1991).  

The Board notes that the RO mailed its notification letter to 
the widow's guardian, her daughter.  For reasons unknown to 
the Board, the RO provided information concerning accrued 
benefits, in addition to relating the fact that it stopped 
processing the widow's claim due to her death.  Thereafter, 
the widow's guardian filed a notice of disagreement on the 
widow's behalf.  However, as discussed above, a claim does 
not survive the death of the claimant.  Therefore, the notice 
of disagreement and all ensuing actions and correspondence 
related to the widow's claim are not valid.   

If the widow's daughter believes that benefits are due to her 
on her own behalf, she should contact the RO for information 
about submitting a claim.   







ORDER

The appeal is dismissed.



		
      RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



